The school-house lot having been conveyed to District No. 3, and the district having paid for it and built a schoolhouse upon it, an injunction against building a house there at the district's expense would not accomplish the plaintiffs' purpose. There is a prayer for a decree requiring the selectmen to assess a tax on District No. 3 for building a house on another lot which *Page 617 
has not been bought, and which is not public property. If equity could give such a remedy under other circumstances, it cannot order a house to be built on land where the builders would be trespassers. It would first be necessary to set in motion the power of eminent domain for the acquisition of a public right. The prayer of the bill does not reach that point: and in the present position of the case the question of legal location is not a practical one. No objection being made to an injunction against the collection of the tax of $500, there will be a decree for the plaintiffs on that part of the case.
Case discharged.
CLARK, J., did not sit: the others concurred.